Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17504786 filed 10/19/2021. Claims 1-15 canceled. Claims 16-30 are subject to examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. US 11184776 B2 (Application number 16512250). 
This is a nonstatutory double patenting rejection.
Instant Application 17504786
patent US 11184776 B2
(Application number 16512250)
16. (New) A wireless device, comprising: 


a transmitter; a receiver; and a controller which controls one or more of the transmitter and the receiver to: 

receive, from a base station, configuration information about a plurality of subbands in an unlicensed band; and 

receive, from the base station, downlink control information (DCI) including a bitmap, 

wherein each bit in the bitmap indicates an availability or unavailability for a reception in a corresponding subband, 

wherein based on the bitmap indicating at least one subband as available for the reception, the wireless device is able to receive a downlink signal from the base station, and 




wherein based on that all subbands in the bitmap are determined as unavailable for the reception, the wireless device does not receive a channel state information reference signal (CSI-RS).

17. (New) The wireless device of claim 16, 
wherein the DCI is scrambled with a Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of wireless devices which access a same control resource set (CORESET) and received through a group common physical downlink control channel (PDCCH).

20. (New) The wireless device of claim 16, 
wherein before receiving the downlink signal, a listen before talk (LBT) is performed by the base station.
1. An operation method of a user equipment (UE) using an unlicensed band, the method comprising: 




receiving, from a base station, configuration information about a plurality of subbands in the unlicensed band; and 

receiving, from the base station, downlink control information (DCI) including a bitmap, 

wherein each bit in the bitmap indicates an availability or unavailability for a reception in a corresponding subband, 

wherein based on the bitmap indicating at least one subband as available for the reception, the UE is able to receive a downlink signal from the base station, 


wherein before receiving the downlink signal, a listen before talk (LBT) is performed by the base station, and 

wherein based on that all subbands in the bitmap are determined as unavailable for the reception, the UE does not receive a channel state information reference signal (CSI-RS), and 



wherein the DCI is scrambled with a Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of UEs which access a same control resource set (CORESET) and received through a UE-group common physical downlink control channel (PDCCH).


Allowable Subject Matter
Claim 17, 22-23, and 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note if claim 17 is written in independent form, then claim 20 will have statutory DP rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 20-21, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter) (US 20190103954 A1) in view of Dinan (Dinan hereafter) (US 20170086172 A1).

Regarding claim 16, Lee teaches, A wireless device, comprising: 
a transmitter (Lee; UE 115-b, Par. 0104); 
a receiver (Lee; UE 115-b, Par. 0104); and 
a controller which controls one or more of the transmitter and the receiver to (Lee; UE 115-b, Par. 0104): 
receive, from a base station, configuration information about a plurality of subbands (Lee; The base station 105-b may transmit the configuration information 515 to the UE 115-b, Par. 0104; multiple CCs may be configured according to carrier aggregation (CA) techniques, which may include a primary carrier (also referred to as a PCell carrier or PCell) and one or more secondary CCs (also referred to as SCell carriers or SCells, Par. 0041)) in an unlicensed band (Lee; wireless communications system 100 may utilize both licensed and unlicensed radio frequency spectrum bands, Par. 0061); and 
receive, from the base station, downlink control information (DCI) including a bitmap, wherein each bit in the bitmap indicates an availability or unavailability for a reception in a corresponding subband (Lee; The base station 105-b may transmit DCI 530 to the UE 115-b, Par. 0107; the DCI may include a bitmap that indicates which BWPs are active and which BWPs are inactive, Par. 0047; The default BWP 305 may be used to transmit, for example, PDCCH transmission such as DCI, Par. 0096), 
wherein based on the bitmap indicating at least one subband as available for the reception, the wireless device is able to receive a downlink signal from the base station (Lee; The base station 105-b optionally may transmit one or more reference signal transmissions 550, that the UE 115-b may use for CSI measurements at 555 … the UE 115-b may perform CSI measurements 555 for each of the activated BWPs, Par. 0110), and 
wherein based on that all subbands in the bitmap are determined as unavailable for the reception, the wireless device does not receive a channel state information reference signal (CSI-RS) (Lee; The base station 105-b may optionally transmit DCI 585, without a resource grant, indicating the deactivated … BWPs to the UE 115-b, Par. 0113; the DCI may include a bitmap that indicates which BWPs are … deactivated, Par. 0108 [Note that reference signal for CSI measurement not transmitted when BWP deactivated]).  
Although Lee teaches base station transmits reference signal for CSI measurement, but fails to explicitly teach that reference signal is the CSI-RS. However, in the same field of endeavor, Dinan teaches, 
CSI-RS (Dinan; In an unlicensed (e.g. LAA) cell, when the cell is activated ... A UE may perform CSI measurement when CSI-RS and/or CRS signals are transmitted, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee to include the use of CSI-RS as taught by Dinan in order to measure CSI (Dinan ; Par. 0166).

Regarding claim 21, Lee teaches, An apparatus for a wireless device, comprising: 
a controller which controls one or more of a transmitter and a receiver of the wireless device to (Lee; UE 115-b, Par. 0104): 
receive, from a base station, configuration information about a plurality of subbands (Lee; The base station 105-b may transmit the configuration information 515 to the UE 115-b, Par. 0104; multiple CCs may be configured according to carrier aggregation (CA) techniques, which may include a primary carrier (also referred to as a PCell carrier or PCell) and one or more secondary CCs (also referred to as SCell carriers or SCells, Par. 0041)) in an unlicensed band (Lee; wireless communications system 100 may utilize both licensed and unlicensed radio frequency spectrum bands, Par. 0061); and 
receive, from the base station, downlink control information (DCI) including a bitmap, wherein each bit in the bitmap indicates an availability or unavailability for a reception in a corresponding subband (Lee; The base station 105-b may transmit DCI 530 to the UE 115-b, Par. 0107; the DCI may include a bitmap that indicates which BWPs are active and which BWPs are inactive, Par. 0047; The default BWP 305 may be used to transmit, for example, PDCCH transmission such as DCI, Par. 0096), 
wherein based on the bitmap indicating at least one subband as available for the reception, the wireless device is able to receive a downlink signal from the base station (Lee; The base station 105-b optionally may transmit one or more reference signal transmissions 550, that the UE 115-b may use for CSI measurements at 555 … the UE 115-b may perform CSI measurements 555 for each of the activated BWPs, Par. 0110), and 
wherein based on that all subbands in the bitmap are determined as unavailable for the reception, the wireless device does not receive a channel state information reference signal (CSI-RS) (Lee; The base station 105-b may optionally transmit DCI 585, without a resource grant, indicating the deactivated … BWPs to the UE 115-b, Par. 0113; the DCI may include a bitmap that indicates which BWPs are … deactivated, Par. 0108 [Note that reference signal for CSI measurement not transmitted when BWP deactivated]).  
Although Lee teaches base station transmits reference signal for CSI measurement, but fails to explicitly teach that reference signal is the CSI-RS. However, in the same field of endeavor, Dinan teaches, 
CSI-RS (Dinan; In an unlicensed (e.g. LAA) cell, when the cell is activated ... A UE may perform CSI measurement when CSI-RS and/or CRS signals are transmitted, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee to include the use of CSI-RS as taught by Dinan in order to measure CSI (Dinan ; Par. 0166).

Regarding claim 26, Lee teaches, A base station, comprising: 
a transmitter (Lee; base station, Par. 0104); 
a receiver (Lee; base station, Par. 0104); and 
a controller which controls one or more of the transmitter and receiver to (Lee; base station, Par. 0104): 
transmit, to a wireless device, configuration information about a plurality of subbands (Lee; The base station 105-b may transmit the configuration information 515 to the UE 115-b, Par. 0104; multiple CCs may be configured according to carrier aggregation (CA) techniques, which may include a primary carrier (also referred to as a PCell carrier or PCell) and one or more secondary CCs (also referred to as SCell carriers or SCells, Par. 0041)) in an unlicensed band (Lee; wireless communications system 100 may utilize both licensed and unlicensed radio frequency spectrum bands, Par. 0061); and 
transmit, to the wireless device, downlink control information (DCI) including a bitmap, wherein each bit in the bitmap indicates an availability or unavailability for a reception in a corresponding subband (Lee; The base station 105-b may transmit DCI 530 to the UE 115-b, Par. 0107; the DCI may include a bitmap that indicates which BWPs are active and which BWPs are inactive, Par. 0047; The default BWP 305 may be used to transmit, for example, PDCCH transmission such as DCI, Par. 0096), 
wherein based on the bitmap indicating at least one subband as available for the reception, the wireless device is able to receive a downlink signal from the base station (Lee; The base station 105-b optionally may transmit one or more reference signal transmissions 550, that the UE 115-b may use for CSI measurements at 555 … the UE 115-b may perform CSI measurements 555 for each of the activated BWPs, Par. 0110), and 
wherein based on that all subbands in the bitmap are determined as unavailable for the reception, the wireless device does not receive a channel state information reference signal (CSI-RS) (Lee; The base station 105-b may optionally transmit DCI 585, without a resource grant, indicating the deactivated … BWPs to the UE 115-b, Par. 0113; the DCI may include a bitmap that indicates which BWPs are … deactivated, Par. 0108 [Note that reference signal for CSI measurement not transmitted when BWP deactivated]).  
Although Lee teaches base station transmits reference signal for CSI measurement, but fails to explicitly teach that reference signal is the CSI-RS. However, in the same field of endeavor, Dinan teaches, 
CSI-RS (Dinan; In an unlicensed (e.g. LAA) cell, when the cell is activated ... A UE may perform CSI measurement when CSI-RS and/or CRS signals are transmitted, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee to include the use of CSI-RS as taught by Dinan in order to measure CSI (Dinan ; Par. 0166).
 
Regarding claim 20 and claim 25, Lee-Dinan teaches, The wireless device of claim 16 and The apparatus of claim 21 respectively, wherein before receiving the downlink signal, a listen before talk (LBT) is performed by the base station (Lee; When operating in unlicensed radio frequency spectrum bands, wireless devices such as base stations 105 and UEs 115 may employ listen-before-talk (LBT) procedures to ensure a frequency channel is clear before transmitting data, Par. 0061 & Dinan; Signal transmissions including DRS transmission is subject to LBT, and an eNB may not be able to transmit the CSI-RS signal due to a busy channel, Par. 0170).  
    
Regarding claim 30, Lee-Dinan teaches, The base station of claim 26, wherein before receiving the downlink signal, the base station performs a listen before talk (LBT) (Lee; When operating in unlicensed radio frequency spectrum bands, wireless devices such as base stations 105 and UEs 115 may employ listen-before-talk (LBT) procedures to ensure a frequency channel is clear before transmitting data, Par. 0061 & Dinan; Signal transmissions including DRS transmission is subject to LBT, and an eNB may not be able to transmit the CSI-RS signal due to a busy channel, Par. 0170).  


Claim 18-19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Dinan in further view of ZHANG et al. (ZHANG hereafter) (US 20190239198 A1).

Regarding claim 18, Lee-Dinan teaches, The wireless device of claim 16, wherein the controller is configured to further control the receiver to. 
	Lee-Dinan fails to explicitly teach,
receive information on a guard band, and wherein the guard band includes one or more resource blocks (RBs).  
	However, in the same field of endeavor, ZHANG teaches,
receive information on a guard band (ZHANG; the UE receives information that an additional guard band is assigned around the occupied channels (see step 1085), Par. 0109), and wherein the guard band includes one or more resource blocks (RBs) (ZHANG; RBs in guard bands, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee-Dinan to include the use of resource block as taught by ZHANG in order to allocate resource (ZHANG; Par. 0008).

Regarding claim 19, claim 24, and claim 29, Lee-Dinan teaches, The wireless device of claim 16, The apparatus of claim 21, and The base station of claim 26 respectively. 
	Lee-Dinan fails to explicitly teach,
	wherein each subband includes a plurality of resource blocks (RBs).
	However, in the same field of endeavor, ZHANG teaches,
wherein each subband includes a plurality of resource blocks (RBs) (ZHANG; UEs with different bandwidth part (BWP) configuration may have different RBG size, Par. 0083).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee-Dinan to include the use of resource block as taught by ZHANG in order to allocate resource (ZHANG; Par. 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416